24 N.Y.2d 980 (1969)
Carmen Battalla, an Infant, by Her Guardian ad Litem Carmen Battalla, Appellant-Respondent,
v.
State of New York, Respondent-Appellant. (Claim No. 35621.)
Court of Appeals of the State of New York.
Argued April 16, 1969.
Decided May 15, 1969.
Benjamin H. Siff and Leon Segan for appellant-respondent.
Louis J. Lefkowitz, Attorney-General (Winifred C. Stanley and Ruth Kessler Toch of counsel), for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, without costs; no opinion.